224 F.3d 681 (7th Cir. 2000)
Sam Kulumani, Plaintiff-Appellant,v.Blue Cross Blue Shield Association, Defendant-Appellee.
Nos. 99-3001 & 99-4133
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 10, 2000
Decided August 22, 2000
Rehearing and Rehearing En Banc Denied Sept. 19, 2000.*

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 5391--James F. Holderman, Judge.[Copyrighted Material Omitted]
Before Easterbrook and Rovner, Circuit Judges.**
Easterbrook, Circuit Judge.


1
Blue Cross Blue  Shield Association serves as a fiscal  intermediary in the Medicare program, processing  providers' claims for reimbursement from the  federal fisc. Sam Kulumani worked in its Medicare  unit as an accountant (a position called  "consultant") between 1989 and 1997. Promoted  once in 1993, Kulumani sought another promotion  in 1996. This time he was turned down. Worse lay  in store. Since 1994 the federal government has  wanted more for less, and every year it reduced  what it paid Blue Cross for claims-processing  services. The Health Care Finance Administration,  on whose behalf Blue Cross acts, told Blue Cross  that its compensation for Medicare claims-  handling work in fiscal 1997 (beginning October  1, 1996) would be about $1 million less than for  fiscal 1996. Blue Cross decided that some  employees had to go. Kulumani turned out to be  one of those and was discharged in February 1997.  In this suit under Title VII of the Civil Rights  Act of 1964, 42 U.S.C. sec.sec. 2000e to 2000e-  17, Kulumani accuses Blue Cross of national-  origin discrimination (his ancestors hale from  India, and Kulumani himself took a law degree  there) in both the nonpromotion decision and the  discharge decision. The district judge granted  summary judgment to Blue Cross, 1999 U.S. Dist.  Lexis 11896 (N.D. Ill. July 27, 1999), concluding  among other things that Kulumani did not have  evidence calling into question Blue Cross's  explanations for its actions: that no higher  position was open in 1996, and that he was let go  in 1997 as the weakest of Blue Cross's comparable  employees.


2
We start with Kulumani's quest for a promotion.  One of the reasons the district court gave--that  losing an opportunity to be promoted is not an  adverse job action and hence is not covered by  Title VII--has been disapproved by an opinion  released after the district court made its  decision. See Hunt v. Markham, No. 99-1331 (7th  Cir. July 11, 2000). But other grounds, including  the lack of vacancies, support the judgment.  Kulumani observes that several positions for  which he was qualified were open toward the end  of fiscal 1996, but none of these was filled. The  only hiring or promotion into a Grade 13 position  (the level Kulumani sought) during 1996 occurred  in January; hiring and promotions later were  frozen. Kulumani believes that he should have  received the Grade 13 appointment in January  1996, but if this was the discriminatory act then  Kulumani's charge of discrimination, filed in  February 1997, was untimely. Only a failure to  promote within the preceding 300 days could have  been within the scope of the charge, but it is  undisputed that no one was promoted to Grade 13  during those 10 months. Kulumani cannot show that  Blue Cross's decision not to promote him was  discriminatory; all aspirants for promotion were  treated alike.


3
The existence of a budget crunch requiring  staff trimming in fiscal 1997 likewise is  undisputed. Kulumani contends, however, that  Esther Peterson should have been released in his  stead. The district court's opinion recounts the  undisputed facts, so we can summarize. Blue Cross  required its managers to pare their staffs using  performance and seniority as benchmarks, but  without any mechanical rule. Wilson Leong, the  manager of the unit where Kulumani worked, was  told that he and the heads of other units had to  select three employees for layoff; Kulumani was  not among the three on the unit directors' list.  Kari Kronborg, Blue Cross's Director of Human  Resources, decided to satisfy herself that the  selections were prudent, and she eventually  concluded that Kulumani should be dismissed  instead of Peterson. Kulumani insists that  Kronborg's intervention is suspicious, and that  had Blue Cross followed its normal approach  Peterson would be gone and he would still be  employed.


4
Unusual yes, suspicious no. A Director of Human  Resources who always went along with whatever  proposals crossed her desk might as well be a  doormat. Quality-control checks are prudent, and  occasionally these lead to different decisions;  that's what upper-level managers are there for.  To show that Kronborg's intervention was a  pretext for discrimination Kulumani needed to  establish not that it was unusual but that the  stated reason (quality control) was a  fabrication, designed to conceal an unlawful  reason. A "pretext for discrimination" means more  than an unusual act; it means something worse  than a business error; "pretext" means deceit  used to cover one's tracks. See Reeves v.  Sanderson Plumbing Products, Inc., 120 S. Ct.  2097, 2108-09 (2000). But of this Kulumani has no  evidence--no statements by Kronborg, no disparate  impact from managerial interventions, nothing  except the raw fact that Kronborg stepped in.


5
Nor could the reasons Blue Cross gave for  keeping Peterson over Kulumani be deemed a  pretext for discrimination--not by a reasonable  trier of fact, anyway. It is undisputed not only  that seniority played a role in Blue Cross's  selection of candidates for layoff but also that  Peterson joined Blue Cross 20 years before  Kulumani. The other factor was performance, and  here Kulumani says that he and Peterson were  tied: they had the same overall supervisory  rating. If that is so, then seniority won out and  Kulumani has no complaint.


6
What is more, we do not think that a reasonable  trier of fact could conclude that Kronborg lied  when she said that Kulumani and Peterson were not  tied in performance assessments. Blue Cross rates  its accountants on a four-level scale; the  levels' names are bureaucratese, so we use  numbers, where level 1 indicates praiseworthy  performance and level 4 denotes an employee who  can't cut the mustard. Peterson had a total of 9  ratings from her supervisors in 1996, receiving  2 level 1 grades and 7 level 2 grades. Kulumani  also had 9 ratings: 1 level 1, 4 level 2, and 4  level 3. Kulumani says that his ratings were the  same as Peterson's, and if we looked only at  medians that would be true: each set of 9 ratings  has a median of level 2. But Kulumani's average  rating for 1996 was 2.3, while Peterson's average  rating was 1.8. Summaries accompanying these  ratings accorded with their numerical level;  Leong noted that Kulumani's work was  "inconsistent" and that he was perceived by his  peers as "doing the minimum to get by." Kulumani  was the only accountant in his unit who received  any level 3 rating in 1996, a fact that Blue  Cross could deem significant. Title VII does not  require employers to use medians rather than  means; medians give less weight to extremes, but  means convey more information. To establish that  this was a put-up job, Kulumani would have to  show that the ratings were themselves  discriminatory--perhaps that Kronborg manipulated  Kulumani's supervisors into downrating him so  that she could ax him at the next budget cut. But  Kulumani does not contend that the ratings  reflect national-origin discrimination. Leong,  the head of Kulumani's unit (and thus directly or  indirectly responsible for the ratings in his  file), initially favored retaining Kulumani over  Peterson. Kulumani argues only that Kronborg used  nondiscriminatory ratings in a discriminatory  manner, and that argument is too weak to persuade  a rational jury. Kulumani has no evidence--none  at all--suggesting that his national origin  played a role in the decision. He wants to put to  a jury the question whether Blue Cross would have  been better served with his services rather than  Peterson's, but Title VII is some distance from  the sort of just-cause rule that labor  arbitrators apply.


7
Other circumstances that Kulumani deems odd are  the sort of vagaries inevitable in any  substantial organization. Cf. Kuhn v. Ball State  University, 78 F.3d 330 (7th Cir. 1996). Kulumani  pins his hopes on the proposition that if doubt  can be cast on any part of the employer's  process, then the trier of fact may deem the  whole explanation a pretext for discrimination.  Reeves makes it clear, however, that pretext  means a dishonest explanation, a lie rather than  an oddity or an error. 120 S. Ct. at 2108. In  every lengthy process any given step may be a  one-in-ten or one-in-fifty occurrence (to use an  example from this case, the failure of a  particular supervisor to participate in the  decision, which Kulumani deems ominous). This  does more to illustrate the stochastic quality of  human activity, however, than to show that  someone must be covering up an unlawful motive.  Improbable events happen regularly. In a handful  of sand, some of the grains will be weirdly  shaped or contain minerals from far away,  minerals that weren't supposed to be on that  beach. Just so with bureaucratic decisions, which  entail scores of steps. The truly suspicious  decision would be the one reached following  perfect adherence to all formal rules.


8
Kulumani also contends that Blue Cross held his  national origin against him when it failed to  rehire him a year later for vacancies caused by  the resignations or retirements of other  accountants. Other accountants laid off with  Kulumani were rehired to fill two of these  vacancies. Nothing in the record suggests that  Kulumani applied for these spots, however, and  there is a further obstacle to recovery on this  ground: Kulumani did not file with the EEOC a  charge of discrimination on this theory. The only  charge he filed came in February 1997, long  before the supposedly discriminatory failure to  rehire.


9
Although we therefore affirm the district  court's decision on the merits, we remand on a  procedural matter. The district court awarded  Blue Cross about $8,000 for copying expenses as  part of the costs assessed under 28 U.S.C.  sec.1920 and Fed. R. Civ. P. 54(d). Section  1920(4) allows a judge to tax as costs "[f]ees  for exemplification and copies of papers  necessarily obtained for use in the case".  Kulumani contends that no more than one copy ever  can be "necessarily obtained," but Haroco, Inc.  v. American National Bank, 38 F.3d 1429, 1441  (7th Cir. 1994), his sole appellate authority for  this proposition, does not support it. In Haroco  itself the court stated that expenses for two  sets of copies (one for each side's lawyers)  could be taxed as costs. But in this case Blue  Cross billed for five sets of many papers,  perhaps more sets for others, substantially  exceeding what Haroco deemed reasonable. We  recognize that a district judge has discretion to  determine what copies were "necessarily obtained  for use in the case", but in this case the judge  did not explain why it was necessary to make so  many sets of copies. Two copies of every document  filed with the court or provided to opposing  counsel makes sense; it is easy to see why each  is useful. Charging for more if the court  requires more to be filed also makes sense. Five  or six copies of everything for the apparent  convenience of a platoon of lawyers at a large  defense firm is harder to justify as the sort of  outlay that may be shifted to one's adversary.  The district judge should take another look at  this subject.

Affirmed and Remanded


Notes:


*
 Judge Ripple took no part in the consideration or decision of this case.


**
 After oral argument, Judge Ripple determined that  circumstances, not previously ascertainable,  required his recusal. He therefore ceased to  participate in the consideration or decision of  the case. The decision is being issued by a  quorum of the panel. 28 U.S.C. sec.46(d).